DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 9, 2022.  Claims 1-9 have been amended.  Claim 10 has been cancelled.  Claims 1-9 are currently pending and under examination.


This Application claims priority to Chinese Patent Application No. 201811572579.3, filed December 21, 2018.

Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “separately treating biological tissue samples” (emphasis added).  It is unclear if the biological tissue samples are from the organisms as recited in the preamble, or instead are any biological tissue sample.  It is suggested that “in organisms” in the preamble be amended to recite “in a biological tissue sample from an organism.”
Further regarding claim 1, this claim recites “(b) separately treating biological tissue samples of a group to be tested, and biological tissue samples excluding the RE-nCaP of a blank control group through an acid solution to obtain homogenates”; this limitation is indefinite, because it is unclear how the RE-nCaP of a blank control group is excluded through an acid solution, as it is unclear what “through” an acid solution includes or excludes.
Additionally regarding claim 1, step (c) recites “separately adding the RE-nCaP to the homogenate of the blank control group and the acid solution having the same volume as that of the homogenate” this limitation is indefinite, because it is unclear how the acid solution is present with the blank control group, as it appears in step (b) that the acid solution is used to filter out (i.e. excluded through an acid solution) the RE-nCaP, and is not itself then present as a mixture with the control group.  Further this limitation is indefinite, because the overall process as recited in this limitation is unclear.  In step (b), RE-nCaP is excluded from the blank control group, and both the group to be tested and the blank control group are separately treated to obtain homogenates.  It appears that the RE-nCaP is now intended to be added to the homogenate of the blank control group, and the RE-nCaP is also added to the acid solution already used to obtain the homogenates in step (b).  However, it is unclear if the acid solution, or instead the group to be tested, is intended to be referred to. 
Additionally with regard to step (c) of claim 1, this step recites “the fluorescent intensity of the homogenate of the blank control group and the fluorescent intensity of the acid solution”; this limitation is indefinite, because it appears that the blank control group and the acid solution are the same group (per step (b) and the initial part of step (c)), however, this limitation appears to indicate that they are two different groups. 
Also regarding step (c) of claim 1, recitation of “biological tissue samples” on p. 3, line 2 is indefinite, because it is unclear if “biological tissue samples” refers to the biological tissue samples as previously recited, or instead to new biological tissue samples.
With regard to step (d) of claim 1, it is unclear if “the fluorescent intensity-concentration standard curve” refers to the previously recited fluorescent intensity-concentration standard curve of RE ions, or to a different fluorescent intensity-concentration standard curve.
Lastly with regard to claim 1, step (d) is indefinite, because it is unclear how the fluorescent intensity-concentration standard curve, the tissue extraction rate, homogenate volume, fluorescent intensity value per unit mass or volume, dilution ratio, and doping amount of rare earth elements in calcium phosphate are intended to be used together to provide a final calculation of the amount of RE-nCaP in the biological tissue samples.  
With regard to claim 2, this claim is indefinite, because it is unclear if “the fluorescent intensity-concentration standard curve” refers to the previously recited fluorescent intensity-concentration standard curve of RE ions of step (a), or to a different fluorescent intensity-concentration standard curve.
With regard to claim 3, the term “the step (b) comprises” renders this claim indefinite, because what step (b) “comprises” has already been set forth in claim 1.  It appears that this should instead read “the step (b) further comprises” (emphasis added).
Additionally with regard to claim 3, this claim recites that step (b) comprises “adding the acid solution to obtain the homogenates of the group to be tested and the blank control group”; this limitation is indefinite, because in step (b) the acid solution is already used with the blank control group to exclude RE-nCaP, and it is not used with the group to be tested.  Therefore, it is unclear how the method as set forth in this claim is to be integrated with step (b) of claim 1.  
Further with regard to claim 3, recitation of “mixing the supernatants with the acid solution according to a proportion to obtain supernatant diluents” is indefinite, because it is unclear if the supernatants of both the blank control group and the group to be tested are mixed together with the acid solution, or instead if the supernatant of the control group and group to be tested are, respectively, mixed with the acid solution. Likewise, it is unclear if “mixing the supernatant diluents with the fluorescent enhancement liquid” means that the already mixed blank control group and the group to be tested are further mixed with the fluorescent enhancement liquid, if the blank control group and the group to be tested were not previously mixed, but are now intended to be mixed by this limitation, or instead if each of the blank control group and the group to be tested, separately, are to be mixed with the fluorescent enhancement liquid.
With regard to claim 4, the term “the step (c) comprises” renders this claim indefinite, because what step (c) “comprises” has already been set forth in claim 1.  It appears that this should instead read “the step (c) further comprises” (emphasis added).
Further regarding claim 4, the limitation of “uniformly mixing an RE-nCaP aqueous suspension of a concentration with the homogenate of the blank control group and the acid solution according to a proportion separately” is indefinite, because as discussed previously with regard to step (c) in claim 1, the term “the homogenate of the blank control group and the acid solution” is unclear.  Additionally, it is unclear what mixing “according to a proportion separately” is intended to mean.  
Claim 5 is indefinite, because it is unclear if “the tissue” as recited on lines 5 and 6 refers to the “biological tissue samples” as previously recited, or to different tissues.
Claim 5 additionally recites the limitation “the ratio of the dilution ratio of the tissue homogenate” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-9 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiencies. 

Response to Arguments

	Applicant urges that the indefiniteness rejection has been overcome by amendment.  While the amendments have overcome previously indicated issues, modified issues due to amendment have been set forth above. 

Conclusion

No claims are allowable. However, the claims appear to be free of the art.

Previously Presented Art of Record:
Bhaduri et al., US 8,906,415; Published 2014 (a method for imaging using a fluorescent calcium phosphate nanowhisker probe doped with a lanthanide series rare earth metal).  

Lebugle et al., Colloidal and monocrystalline Ln3+ doped apatite calcium phosphate as biocompatible fluorescent probes, Chemical Communications, (2006), pp 606-608 (Ln3+ doped apatite calcium phosphate nanocrystals for use as biological probes).  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653